Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #17/043,895 filed on 09/30/2020 in which Claims 1-29 are presented for examination.

Status of Claims
Claims 1-29 are pending, of which Claims 1-8, 11-18, 21-29 are considered allowable over prior art once all 35 U.S.C. 112(b) Rejections and Claim Objections described below are satisfactorily addressed, Claims 9-10, 19-20 are withdrawn from consideration due to restriction election.

Applicant’s Most Recent Claim Set of 09/30/2020
Applicant’s most recent claim set of 09/30/2020 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claim(s) 1-8, 11-18, 21-29, drawn to a method, a system, and an apparatus for tree based key management utilizing a tree structure with multiple nodes that generates first, second, and third group keys, generates first, second, and third blinded keys and further utilizes ecliptic curve multiplication in the generation process.
Group II, Claim(s) 9-10, 19-20, drawn to a method and a system for tree based key updating regarding receiving and adding additional nodes to the tree structure, identifying insertion and sponsor nodes, creating intermediate nodes for node insertion, and inserting and updating nodes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of, “a processor and a memory storing a tree structure that includes a plurality of nodes and processor executable instructions for tree based key management”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Han US Patent Application Publication No. 2019/0158281 ((Han Par 2 Lines 1-2; Par 10 Lines 1-2; Par 28 Lines 1-6; Par 30 Lines 1-24; Par 104 Lines 1-11; Figs 1A, 4A) where Han teaches both a processor and a memory inside servers or computer devices that store and execute processor instructions to store and manage a key wrapping tree structure with multiple tree nodes).
During a telephone conversation with the office of Philip Woo, Registration No. 39,880, on 07/01/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claim(s) 1-8, 11-18, 21-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10, 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first module…..configured to encrypt…..and transmit”, in claim(s) 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner suggests for the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Claim Objections
Claim(s) 4 recites the limitation(s) “the other child node” in Claim(s) 4 Line(s) 7.  This claim is objected to for insufficient antecedent basis regarding this limitation in the claim, no other child node has been identified at this point in the claim or its parent claim(s).

Claim(s) 4 recites the limitation(s) “the third blind key” in Claim(s) 4 Line(s) 9.  This claim is objected to for an apparent typographical error in this limitation.  The examiner construes this limitation to read as “the third blinded key”.

Claim(s) 14 recites the limitation(s) “the other child node” in Claim(s) 14 Line(s) 7.  This claim is objected to for insufficient antecedent basis regarding this limitation in the claim, no other child node has been identified at this point in the claim or its parent claim(s).

Claim(s) 14 recites the limitation(s) “the third blind key” in Claim(s) 14 Line(s) 9.  This claim is objected to for an apparent typographical error in this limitation.  The examiner construes this limitation to read as “the third blinded key”.

Claim(s) 25 recites the limitation(s) “the other child node” in Claim(s) 25 Line(s) 7.  This claim is objected to for insufficient antecedent basis regarding this limitation in the claim, no other child node has been identified at this point in the claim or its parent claim(s).

Claim(s) 25 recites the limitation(s) “the third blind key” in Claim(s) 25 Line(s) 9.  This claim is objected to for an apparent typographical error in this limitation.  The examiner construes this limitation to read as “the third blinded key”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 11-18, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “nodes that is one level down to the non-leaf node” in Line(s) 11.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Claim 4 recites “nodes that is one level down to the non-leaf node” in Line(s) 4.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Claim 11 recites “nodes that is one level down to the non-leaf node” in Line(s) 12.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Claim 14 recites “nodes that is one level down to the non-leaf node” in Line(s) 5.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Claim 21 recites “nodes that is one level down to the non-leaf node” in Line(s) 13.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Claim 25 recites “nodes that is one level down to the non-leaf node” in Line(s) 4-5.  This phrase is unclear and is indefinite, in this situation it is impossible for the examiner to construe the applicant’s intended meaning because there appears to be multiple issues in this phrase.

Regarding Claim(s) 2-8, 12-18, 22-29, they/it are/is (a) dependent claim(s) dependent on Claim(s) 1, 11, 21 which have/has inherited the deficiencies of the parent claim and have/has not resolved the deficiencies. Therefore, they/it are/is rejected based on the same rationale as applied to the parent Claim(s) 1, 11, 21 above.

Allowable Subject Matter
Claims 1-8, 11-18, 21-29 are considered allowable over prior art.

The instant invention is directed to providing vehicular tree-based key management.

The closest prior art, as recited, Kim US Patent Application Publication No. 2006/0282666 and Han US Patent Application Publication No. 2019/0158281, are also generally directed to various aspects of providing tree based key management.  However, Kim or Han does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, 21.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Kim or Han teaches tree based key management, Kim or Han fails to teach vehicular tree based key management for a vehicle’s communication system, where a tree structure including multiple nodes is read from a memory, with each of the multiple nodes representing a module in the vehicle’s system, generating a first group key and a first blinded key for a first leaf node from out of the multiple nodes, that is based at least partially on a multiplication operation of an elliptic curve group, generating recursively a second group key and a second blinded key for a non-leaf node from out of the multiple nodes, that is based at least partially on a key derivation function and the multiplication operation of the elliptic curve group which also involves a third group key and a third blinded key that corresponds to nodes that is one level down to the non-leaf node.
When combined with the additional limitations found in Claim 1.

Regarding Claim 11:
Although the combination of Kim or Han teaches tree based key management, Kim or Han fails to teach vehicular tree based key management for a system inside a vehicle, where a tree structure including multiple nodes representing multiple modules is stored in a memory along with the tree based key management’s processor executable instructions, generating a first group key and a first blinded key for a first leaf node from out of the multiple nodes that is based at least partially on a multiplication operation of an elliptic curve group, generating recursively a second group key and a second blinded key for a non-leaf node from out of the multiple nodes that is based at least partially on a key derivation function and the multiplication operation of the elliptic curve group that involves a third group key and a third blinded key that corresponds to nodes that is one level down to the non-leaf node.
When combined with the additional limitations found in Claim 11.

Regarding Claim 21:
Although the combination of Kim or Han teaches tree based key management, Kim or Han fails to teach tree based key management for an apparatus, where a tree structure including multiple nodes that correspond to multiple communicatively interconnected modules is stored in a memory, with a processor that is communicatively coupled to both the multiple modules and the memory, generating a first group key and a first blinded key for a first leaf node from out of the multiple nodes that is based at least partially on a multiplication operation of an elliptic curve group, generating recursively a second group key and a second blinded key for a non-leaf node from out of the multiple nodes that is based at least partially on a key derivation function and the multiplication operation of the elliptic curve group that involves a third group key and a third blinded key that corresponds to nodes that is one level down to the non-leaf node.
When combined with the additional limitations found in Claim 21.

Therefore Claims 1-8, 11-18, 21-29 of the instant application are considered allowable over the cited prior art once all 35 U.S.C. 112(b) Rejections and Claim Objections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trika et al - US_2019/0034427: Trika et al teaches a tree based key value system utilizing hashes.
Hardjono - US_6,993,138: Kanungo teaches tree based key management in a wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498